Title: March 5. Thursday.
From: Adams, John
To: 


       This Morning We have the pleasantest Prospect we have yet seen —a fine easy Breeze, from the Southward, which gives us an Opportunity of keeping our true Course—a soft, clear, warm Air—a fair Sun—no Sea. We have a great Number of Sails spread and We go at the Rate of 9 Knots. Yet the Ship has no perceptible Motion, and makes no Noise. My little Son is very proud of his Knowledge of all the Sails, and last Night the Captn. put him to learn the Mariners Compass.
       Oh that We might make Prize to day of an English Vessell, lately from London, with all the Newspapers, and Magazines on board, that We might obtain the latest Intelligence, and discover the Plan of Operations for the ensuing Campaign.
       Whenever I arrive at any Port in Europe, whether in Spain or France, my first Enquiry should be concerning the Designs of the Enemy.—What Force they mean to send to America? Where they are to obtain Men? What is the State of the British Nation? What the State of Parties? What the State of Finances, and of Stocks?
       Then the State of Europe, particularly France and Spain? What the real Designs of those Courts? What the Condition of their Finances? What the State of their Armies, but especially of their Fleets. What No. of Ships they have fitted for the Sea—what their Names, Number of Men and Guns, weight of Metal &c—where they lie? &c.
       The Probability or Improbability of a War, and the Causes and Reasons for and against each supposition.
       The Supplies of Cloathing, Arms, &c. gone to America, during the past Winter. The State of American Credit in France. What Remittances have been made from America, in Tobacco, Rice, Indigo, or any other Articles?
       We are now supposed to be nearly in the Lat. of Cape Finisterre, so that We have only to sail an Easterly Course.
       Finistere, Finis Terrae; c’est le Cap, le plus occid. non seulement de la Galice et de L’Esp., mais encore de l’Europe; ce qui fait que les Anc. qui ne connoissoient rien au-dela, lui ont donné son nom, qui signifie l’Extrêmitéde la Terre, ou le bout du monde. Il y a une Ville de mesme nom.
       This Day, We have enjoyed the clearest Horison, the softest Weather, the best Wind, and the smoothest Sea, that We have seen since We came on board. All Sails are spread and We have gone ten Knots upon an Avarage the whole day.
       